This case is companion to the case of Railroad Commission et al. v. Bates, 108 S.W.2d 286, this day decided by this court. The controlling issues of fact and law are the same, and copies of the briefs in the Bates Case have been filed as the briefs in this case. In the instant case, appellee Wesley Howard Williams alleged that he was engaged prior to the effective date of the Federal Motor Carrier Act of *Page 291 
1935, 49 U.S.C.A. §§ 301-327, in transporting interstate merchandise exclusively by some four motor trucks over the highways of Texas; that he filed his application with the I. C. C. within the time and in accordance with the terms of the act for a certificate of convenience and necessity, which had been heard but not finally passed upon, and that he was entitled to continue his operation until final action on the application; that he had complied with all the laws of Texas with respect to the kind and character of vehicles used, proper lights and appliances, and had furnished all kinds of insurance required by the State of Texas; and further alleged that the appellants had arrested him and his truck drivers, and were threatening to continue to arrest them, unless appellee obtained a certificate of convenience and necessity from the Railroad Commission of Texas, to the irreparable injury of appellee's business; and he prayed for a temporary injunction to be made permanent upon final hearing. The pleadings were duly verified, and after notice the temporary injunction was granted on the facts alleged, appellants not having filed an answer, nor controverted the facts in any manner.
The judgment or order of the trial court appealed from will be affirmed upon the authority of the decision of this court in the Bates Case, supra.
Affirmed.